 

 

ASR ATE OCR oo ER Pert SO F eq Be/bd/58 b3 e mS, of ie

TANNER & ORTEGA, L.L.P.
ATTORNEYS AT LAW
WWW .TANNERORTEGA.COM

HOWARD E. TANNER*
HUGO G. ORTEGA
“MEMBER OF N.Y... NJ. AND D.C. BAR

MEMO.ENDORSED

 

   

NEW YORK CITY OFFICE WHITE PLAINS OFFICE
299 BROADWAY 175 MAIN STREET
SUITE 1700 SUITE 800
NEW YORK, NY 10007 WHITE PLAINS, NY 10601
OFFICE: (212) 962-1333 OFFICE: (914) 358-5998
FAX: (212) 962-1778 FAX: (914) 761-0995
June 9, 2020
Theseteston's glans.
ee Geniéd.

Honorable Nelson S. Roman we / a Lt

United States District Court Judge ( fe"

United States District Courthouse Nelson S. oman, U.S.D.J.

300 Quarropas Street Dated: June 10, 2020

White Plains, NY 10601 White Plains, New Yotk 10601

BY ECF Clerk of the Court requested to

Re: United States y. Trevor Edwards terminate the motion (doc. 59).
19 Cr. 80 (NSR) -02
Fourth Request for Extension to Surrender for Sentence
Dear Judge Roman:

1 am assigned to represent Mr. Edwards, who has been sentenced by this Court
to 60 months’ imprisonment on March 5, 2020. He is currently released on bond and
continues his complete compliance with all conditions of release. On April 24, 2020, the
Court granted a third request to extend the defendant’s date to surrender, to begin his
sentence of 60 months’ imprisonment, to June 18, 2020. (ECF Doc No. 54).

In light of the ongoing Covid-19 Pandemic and the greatly increased risk of
contracting the virus in a limited social distancing environment like prison, in addition to
the defendant’s documented recent respiratory illness, 1 write to the Court to request an
additional eight-week extension, to Tuesday, August 18, 2020 at 1:00 pm, for the
defendant to surrender. I am informed by AUSA Samuel Raymond that the Government
has no objection to this application.

Thank you as always, Your Honor, for your consideration.

us! os SY - / Very truly yours,
DGCU ale

| ELECTRONICALLY fF

| poc#:__
DATE LED == hab

ee

 

     

cc: AUSA Samuel Raymond (BY ECF)
